Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 1 of 83 PageID 118




                 THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

   IN RE THE APPLICATION OF:

   PETITIONER: Eugenio Giampaoli,
               PETITIONER

               -vs-                            CASE NO:

   RESPONDENT: Natalie Ciocca
                  RESPONDENT.
   __________________________________/

           VERIFIED PETITION FOR RETURN OF CHILD
                          TO THE PETITIONER
   The Convention on the Civil Aspects of International Child Abduction, done at
   the Hague on 25 Oct 1980 International Child Abduction Remedies Act, f/k/a
   42 U.S.C. 1160 et seq. (1988) revised 22 U.S.C. 9001 et seq. (2014).

                                  PREAMBLE

         1.    This petition is brought under The Convention on the Civil Aspects

   of International Child Abduction, done at the Hague on 25 Oct 1980

   (Convention) and 22 U.S.C. 9003 (2014) (b), the International Child Abduction

   Remedies Act (ICARA). Both the U.S. and Italy are signatories to the

   Convention. Italy entered the Convention into force on May 1, 1995 and the

   United States on July 1, 1988. The U.S. initially implemented the Convention

   through 42 U.S.C. 11601 – 11608 (1988) revised to 22 U.S.C. 9001-9008

                                                                        Page 1 of 8
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 2 of 83 PageID 119


   (2014). The provisions of implementation law are in addition to and not in

   lieu of the provisions of the Convention, 22 U.S.C. 9001(2) (2014).

         2.     The objects of the Convention are:

         a. Article 1(a): “To secure the prompt return of children wrongfully

   removed to or retained in any contracting State; and

         b. Article 1(b): To ensure that rights of custody and of access under the

   law of one Contracting State are effectively respected in the other Contracting

   States.”

                                  JURISDICTION

         3.     This court has jurisdiction pursuant to 22 U.S.C. 9003 (a) (2014).

         4.     A decision under the Convention is not a determination of the

   custody of minor children, pursuant to Article 19 of the Convention and/or 22

   U.S.C. 9001 (b)(4) (2014).

                              STATUS OF PARTIES

         5.     The child, VGC, an Italian and naturalized U.S. citizen,

                         resided at                                          (AN),

   Italy since birth; habitually resident in Italy within the meaning of Article 3 of

   the Convention immediately before the removal from Italy by Respondent.

         6.     The Petitioner, Eugenio Giampaoli, the un-married natural father


                                                                           Page 2 of 8
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 3 of 83 PageID 120


   of the child at issue is an Italian citizen, and resides at

                                 (MC), Italy. At the time of the wrongful removal,

   the Petitioner was actually exercising custody and has the right of custody

   within the meaning of Articles 3 and 5 of the Convention under the laws of

   Italy.

            7.    The Respondent, Natalie Ciocca, the un-married natural mother of

   the child at issue, holding Italian, U.S., and Venezuelan citizenship. Since the

   birth of the child the Respondent resided at

            (AN), Italy until the wrongful removal.

            8.    Upon information and belief, the child and the Respondent are

   presently residing at                       New Port Richey, Florida 34655.

            WRONGFUL REMOVAL AND RETENTION OF CHILD BY
                          RESPONDENT

            9.    On or about October 3, 2019, Respondent wrongfully removed the

   child from Italy within the meaning of Article 3 of the Convention and

   continues to wrongfully retain the child in the United States despite efforts by

   Petitioner to have the child returned.

            10.   Consequently, the Petitioner initiated an application through the

   Central Authority of Italy under the Convention attached hereto as Exhibit “A.”

            11.   A preponderance of the evidence shows that the Respondent
                                                                          Page 3 of 8
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 4 of 83 PageID 121


   wrongfully removed the child from Italy and now wrongfully retains the child

   here in Pasco County, Florida.     The evidence includes specifically, on

   October 3, 2019, the day of wrongful removal, prior to departing authored a

   letter sent to the Petitioner by certified mail. The letter admits to the sudden

   unilateral removal of the child from Italy with the stated intent on retaining the

   child in Florida. This was followed by a text message on October 4, 2019, see

   Exhibit “B.”

         12.      A few days after the wrongful removal of the child from Italy, on

   October 16, 2019, the Respondent/Mother filed in the Sixth Judicial Circuit in

   and for Pinellas County, Florida, a petition under a Florida Chapter 742

   Paternity styled “In the Matter of Natalie Ciocca, Petitioner/Mother vs.

   Eugenio Giampaoli Respondent/Father” Case No: 19-009533. On January

   16, 2020, upon learning about the Mother’s State of Florida court action the

   Petitioner/Father herein filed a “Notice of Related Cases” informing the court

   that a Convention action had been initiated through the Central Authority of

   Italy. A Case Management Conference has been set for February 26, 2020.

   No orders have been issued in the Florida State court paternity matter. The

   Petitioner herein was served the paternity petition in Italy on January 28, 2020;

   no response has been filed to date.


                                                                          Page 4 of 8
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 5 of 83 PageID 122
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 6 of 83 PageID 123


   but it is anticipated within days.

   RETURN HEARING AND TRAVEL DOCUMENTS OF THE CHILD

         15.     The Petition respectfully requests, pursuant to Article 11 of the

   Convention, that this court expeditiously sets a return hearing for a final

   decision ordering the return of the child forthwith to Italy, see Grau v. Grau

   780 Fed.Appx. 787 @ 792 (11th Cir. 2019).

         16.     To protect the well-being of the child involved or to prevent the

   child’s further removal or concealment before the final disposition of the

   petition, the Petition respectfully requests this court to order the Respondent to

   surrender the child’s Italian, U.S. and any other passport or documents for

   international travel, 22 U.S.C. 9004(a) (2014).       And, that if the child is

   allowed to travel as part of the Respondent’s passport that it be surrendered

   during the pendency of this matter.

                         ATTORNEY FEES AND COSTS

         17.     Petitioner requests repayment for all expenditures incurred by

   Petitioner because of the wrongful removal and/or retention of the child by

   Respondent under Article 26 and 22 U.S.C. 9007(b) 3 (2014) of the

   Convention.




                                                                          Page 6 of 8
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 7 of 83 PageID 124




                               RELIEF REQUESTED

         WHEREFORE the Petitioner, Eugenio Giampaoli, respectfully

   requests the Court:

         (a) To set an expedited hearing for the return of the child, VGC, to Italy

   forthwith.

         (b) To order the Respondent to surrender the child’s Italian, U.S. and

   any other passport or documents for international travel at the time of service of

   tis petition by the U.S. Marshall. .

         (c)    Order the Respondent to pay all costs and fees incurred to date as

   set forth in Article 26 of the Convention and 22 U.S.C. 9007(b)3 (2014),

   reserving jurisdiction over future expenses,

         (d) Grant such other relief as may be appropriate under the

   circumstances.




                                                                          Page 7 of 8
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 8 of 83 PageID 125
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 9 of 83 PageID 126




                          A
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 10 of 83 PageID 127
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 11 of 83 PageID 128
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 12 of 83 PageID 129
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 13 of 83 PageID 130
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 14 of 83 PageID 131
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 15 of 83 PageID 132
                                                     Petitioner's Exhibit A - Page 000006




                                   OFFICE OF THE REGISTRY
                              SUMMARY OF BIRTH CERTIFICATE RECORD



           Year                      Part                      Series               Number
           2018                       1                          A                    47




 Based on the Birth Records of this City,




 Gender: female

 Born in SENIGALLIA (Province of Ancona)
 On
 At 00:51am

 Father:          GIAMPAOLI EUGENIO
 Mother:          CIOCCA NATALIE


 Notes:
                                  No other significate notes




 Loreto, January 22, 2020


                                                                  Registry Office
                                                                  Paolo Severini



                                                     Petitioner's Exhibit A - Page 000006
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 16 of 83 PageID 133
                                                          Petitioner's Exhibit A - Page 000007




                                      Certificate of Residence
                                            The Registry Office
                                 Based on the office records certifies that:




 DOB:                        Place of birth: Senigallia

 Record no. 47 p. 1 s. A Year 2018 city of Loreto (Province of Ancona)

 Italian SSN:

 is registered in the list of residents within this Registry Office

 at the following address: Via Montorsetto, No. 5




 Loreto, January 22, 2020




                                                                      Registry Office
                                                                      Paolo Severini




                                                          Petitioner's Exhibit A - Page 000007
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 17 of 83 PageID 134
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 18 of 83 PageID 135
                                                     Petitioner's Exhibit A - Page 000009




                                   Certificate of Citizenship
                                          The Registry Office
                               Based on the office records certifies that:




 DOB:                       Place of birth: Senigallia                             Italian SSN:
 Record no. 47 p. 1 s. A Year 2018 city of Loreto (Province of Ancona)




                                         is an Italian Citizen




 Loreto, January 22, 2020




                                                                  Registry Office
                                                                  Paolo Severini




                                                     Petitioner's Exhibit A - Page 000009
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 19 of 83 PageID 136
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 20 of 83 PageID 137
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 21 of 83 PageID 138
                                     Petitioner's Exh A - page 000012




                                     Petitioner's Exh A - page 000012
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 22 of 83 PageID 139
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 23 of 83 PageID 140
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 24 of 83 PageID 141
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 25 of 83 PageID 142
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 26 of 83 PageID 143
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 27 of 83 PageID 144
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 28 of 83 PageID 145
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 29 of 83 PageID 146
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 30 of 83 PageID 147
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 31 of 83 PageID 148
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 32 of 83 PageID 149
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 33 of 83 PageID 150
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 34 of 83 PageID 151
                                     Petitioner's Exh A - page 000025




                                     Petitioner's Exh A - page 000025
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 35 of 83 PageID 152
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 36 of 83 PageID 153
                                     Petitioner's Exh A - page 000027




                                     Petitioner's Exh A - page 000027
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 37 of 83 PageID 154
                                     Petitioner's Exh A - page 000028




                                     Petitioner's Exh A - page 000028
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 38 of 83 PageID 155
                                     Petitioner's Exh A - page 000029




                                     Petitioner's Exh A - page 000029
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 39 of 83 PageID 156
                                     Petitioner's Exh A - page 000030




                                     Petitioner's Exh A - page 000030
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 40 of 83 PageID 157
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 41 of 83 PageID 158
                                     Petitioner's Exh A - page 000032




                                     Petitioner's Exh A - page 000032
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 42 of 83 PageID 159
                                     Petitioner's Exh A - page 000033




                                     Petitioner's Exh A - page 000033
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 43 of 83 PageID 160
                                     Petitioner's Exh A - page 000034




                                     Petitioner's Exh A - page 000034
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 44 of 83 PageID 161
                                     Petitioner's Exh A - page 000035




                                     Petitioner's Exh A - page 000035
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 45 of 83 PageID 162




                           B
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 46 of 83 PageID 163
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 47 of 83 PageID 164
                          Petitioner's Exhibit B - page 000002




                          Petitioner's Exhibit B - page 000002
      Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 48 of 83 PageID 165
                                           Petitioner's Exhibit B - page 000003
Loreto (Italy), October 3rd, 2019




Registered letter with returned receipt to the address:



                                                          Mr. Eugenio Giampaoli
                                                          Via A . De Gasperi, 7
                                                          62018 Potenza Picena (MC)




With the following I would like to inform you, as I had mentioned to you verbally, that my daughter and I, on today’s
date, are moving to the United States, to my residence, of which address is:                  ,       FL

I was forced to make such a decision since I have received a working contract in Florida that will allow me to
independently care (in terms of finances) about the child. In fact, as you are aware, from the day that our daughter
         was born neither I nor her have ever received any money for her support despite the fact that you were aware
that I had no job.

Finally, I am informing you that the telephone numbers will not change and that you could come to visit the child
whenever you want, with a notice of at least 7 days that will be necessary in order for me to plan according to my
working schedule.




See you soon



Natalie Ciocca




                                           Petitioner's Exhibit B - page 000003
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 49 of 83 PageID 166
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 50 of 83 PageID 167




                           C
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 51 of 83 PageID 168
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 52 of 83 PageID 169
                          Petitioner's Exhibit C - page 000002




                          Petitioner's Exhibit C - page 000002
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 53 of 83 PageID 170
                          Petitioner's Exhibit C - page 000003




                          Petitioner's Exhibit C - page 000003
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 54 of 83 PageID 171




                           D
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 55 of 83 PageID 172
                                    Petitioner's Exhibit D - page 000001




                                    Petitioner's Exhibit D - page 000001
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 56 of 83 PageID 173
                                    Petitioner's Exhibit D - page 000002




                                    Petitioner's Exhibit D - page 000002
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 57 of 83 PageID 174
                                    Petitioner's Exhibit D - page 000003




                                    Petitioner's Exhibit D - page 000003
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 58 of 83 PageID 175
                                    Petitioner's Exhibit D - page 000004




                                    Petitioner's Exhibit D - page 000004
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 59 of 83 PageID 176
                                    Petitioner's Exhibit D - page 000005




                                    Petitioner's Exhibit D - page 000005
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 60 of 83 PageID 177
                                    Petitioner's Exhibit D - page 000006




                                    Petitioner's Exhibit D - page 000006
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 61 of 83 PageID 178
                                    Petitioner's Exhibit D - page 000007




                                    Petitioner's Exhibit D - page 000007
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 62 of 83 PageID 179
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 63 of 83 PageID 180
                                    Petitioner's Exhibit D - page 000009




                                    Petitioner's Exhibit D - page 000009
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 64 of 83 PageID 181
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 65 of 83 PageID 182
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 66 of 83 PageID 183
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 67 of 83 PageID 184
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 68 of 83 PageID 185
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 69 of 83 PageID 186
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 70 of 83 PageID 187
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 71 of 83 PageID 188
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 72 of 83 PageID 189
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 73 of 83 PageID 190
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 74 of 83 PageID 191
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 75 of 83 PageID 192
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 76 of 83 PageID 193
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 77 of 83 PageID 194
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 78 of 83 PageID 195
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 79 of 83 PageID 196
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 80 of 83 PageID 197
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 81 of 83 PageID 198
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 82 of 83 PageID 199
Case 8:20-cv-00335-MSS-SPF Document 15 Filed 02/20/20 Page 83 of 83 PageID 200
